DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 03/16/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1, 2, 4, 6, 7 and 12-16 have been considered and examined.  Claims 3, 5, 8-11 and 17 have been canceled.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6, 7 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US Pub. 2017/0023199) in view of Yoshifume et al. (JP 2015038960A), Basin et al. (US Pub. 2011/0266569) and Ishizawa et al. (US Pub 2015/0362633).
Regarding claim 1, Hamada discloses a wavelength conversion member (200 reflection type light source;) comprising: a substrate (61 aluminum substrate); a wavelength converter (40 wavelength converter) including phosphor particles (3 phosphor particles) excited by excitation light (light from 90 light-emitting device;) applied from an opposite side (Fig. 5) being remote from the substrate (61) or a side being close (close is relative so Fig. 5; 90+80) to the substrate and a binder layer (5 matrix) that adheres the adjacent phosphor particles (3) to one another (see fig. 5), the wavelength converter (40) being provided on a front surface side of (see fig. 5) the substrate (61); and a light reflecting film (62 reflection film) that reflects fluorescent light ([0093]) radiated by the phosphor particles (3), the light reflecting film (62) being provided on at least a part of an interface between the substrate (61) and the wavelength converter (40), the excitation light is a blue laser beam ([0084]), the binder layer is composed of a composite hardened body which includes nanoparticles (Fig. 20; crystallites which have nm width) and a fixing assistance substance (zinc oxide) that covers the nanoparticles (crystallites) and bonds a plurality of the nanoparticles (matrix bond.) while permeating each gap between the adjacent nanoparticles (see fig. 20), a part of the fluorescent light emitted from the phosphor particles becomes an in-plane guided light subjected to the in-plane guidance in the except for (a) wherein a refractive index of the phosphor particles is larger than a refractive index of the binder layer, (b) the phosphor particles includes yellow-green phosphor particles and red phosphorparticles (c ) the binder layer is composed of a composited hardened body which includes nanoparticles including magnesium fluoride and a fixing assistance substance that covers the nanoparticles and bonds a plurality of the nanoparticles while permeating each gap between the adjacent nanoparticles, the fixing assistance substance includes silica glass includes nanogaps which are voids, and the refractive index of the binder layer is 1.43 or less, a mass of the fixing assistance substance is larger than a mass of the nanoparticles, a thickness of the fixing assistance substance is 1 to 100 nm, the refractive index of the binder layer is 1.43 or less.
(a) Yoshifumi teaches wherein a refractive index of the phosphor particles (YAG [0017]; YAG phosphor has an index of refraction of 1.8.) is larger than a refractive index of the binder layer (silica which has refractive index of less than 1.8. [0020] choose silica or amorphous silica; [0022])
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use a refractive index relationship of the phosphor to binder as taught by Hamada for the refractive index relationship of the 
(b) Basin teaches the phosphor particles includes yellow-green phosphor particles ([0038] YAG) and red phosphor particles ([0038] [0039] powder).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use phosphor combination as taught by Basin for Phosphor as disclosed by Hamada as modified by Yoshifumi to utilize another phosphor which produces white light but a white light which is warmer ([0038]).
(c) Ishizawa teaches the binder layer (Fig. 1; 11 optical film) is composed of a composited hardened body (11) which includes nanoparticles including magnesium fluoride (12 minute MgF2 particles) and a fixing assistance substance (13 binder of SiO2) that covers (Fig. 1) the nanoparticles (12) and bonds a plurality of the nanoparticles while permeating each gap (Fig. 1) between the adjacent nanoparticles (12), the fixing assistance substance includes silica glass (13) includes nanogaps (14 voids) which are voids (14 voids), and the refractive index of the binder layer is 1.43 or less ([0036], [0092], [0246]), a mass of the fixing assistance substance is larger than a mass of the nanoparticles ([0089]  The amorphous silicon oxide-base binder 13 as described above can be used at an arbitrary ratio with respect to the MgF2 minute particles 12.  Arbitrary means no limit for the ratio. So Choose larger than a mass of the nanoparticles.), a thickness of the fixing assistance substance is 1 to 100 nm ([0087] 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the binder composited hardened body as taught by Ishizawa for the binder as disclosed by Hamada to utilize simple substitution of one binder layer composited hardened body for another to obtain predictable results (Fig. 1) and/or such a binder has excellent environment resistance a lower refractive index for better light extraction (abstract), high mechanical strength ([0025]), high adhesive force ([0025]), the refractive index of the optical thin film can be adjusted with ease ([0026]) and/or MgF2 is a known light scattering material which increases light uniformity.
	
As to claim 2, Hamada discloses wherein the binder layer includes nanogaps which are voids with an average diameter of 300 nm or less in an inside ([0045] and [0069]).

Regarding claim 4, Hamada discloses the invention as disclosed above except for wherein the binder layer is composed of an inorganic substance.
Ishizawa teaches the binder layer is composed of an inorganic substance (abstract).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the silica binder as taught by 
	
As to claim 6, Hamada discloses wherein an average particle size of the phosphor particles is 100 µm or less ([0068] 9µm).

Regarding claim 7, Hamada discloses the invention as disclosed above except for the binder layer includes nanoparticles with an average particle size of 100 nm or less.
Ishizawa teaches the binder layer (11) includes nanoparticles (12) with an average particle size of 100 nm or less ([0033]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the nanoparticles as taught by Ishizawa for the nanoparticles as disclosed by Hamada to utilize a binder of a wavelength conversion component ([0009], [0022], abstract) and/or for the same reasons as found in claim 1. 

As to claim 12, Hamada discloses wherein the binder layer includes microgaps which are air gaps with an average diameter exceeding 300 nm ([0068] and [0069] voids; [0070] pores contain air so voids which are larger pores also contain air.).

Regarding claim 13, Hamada discloses the invention as disclosed above except for wherein the silica glass of the fixing assistance substance includes silica glass using, as a precursor, at least either one of polysilazane and a polysilazane derivative.

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use binder as taught by Ishizawa for the binder as disclosed by Hamada to utilize a binder that is known to work in an optical element (16; [0016]) and/or for the same reasons as found in claim 1.

As to claim 14, Hamada discloses the invention as disclosed above except for wherein the silica glass of the fixing assistance substance uses, as a precursor, at least either one of alkoxysilane and an alkoxysilane derivative and obtained by hydrolytic condensation of the precursor.
Ishizawa teaches wherein the silica glass (13; [0030]; [0109]) the fixing assistance substance (Fig. 1; 11) uses, as a precursor, at least either one of alkoxysilane ([0125]) and an alkoxysilane derivative and obtained by hydrolytic condensation of the precursor ([0125])
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use binder as taught by Ishizawa for the fixing assistance substance as disclosed by Hamada as modified by Ishizawa to utilize a well-known method and material for a fixing assistance substance i.e. binder ([0125]) and/or the heat treatment can be lowered ([0125\) and/or for the same reasons as found in claim 1.

As to claim 15, Hamada discloses wherein the substrate is a metal substrate (61 aluminum substrate; [0093]).

Regarding claim 16, Hamada discloses the invention as disclosed above except for the binder layer is composed of a composite hardened body which includes nanoparticles including magnesium fluoride.
Ishizawa teaches the binder layer (Fig. 1; 11) is composed of a composite hardened body (Fig. 1; 11) which includes nanoparticles including magnesium fluoride ([0033]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use magnesium fluoride as taught by Ishizawa for the binder as disclosed by Hamada as modified by Ishizawa to utilize for the same reasons as found in claim 1.
		
	
	
				
Response to Arguments


Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive. The Applicant asserts that the prior art of record or new art does not disclose the new limitations of :
“the excitation light is a blue laser beam, the phosphor particles includes yellow-green phosphor particles and red phosphor particles, ”
“a mass of the fixing assistance substance is larger than a mass of the nanoparticles”,

The Examiner notes that much of the prior art of record and some new art disclose the limitations as shown below.
“the excitation light is a blue laser beam (Hamada; [0084]), the phosphor particles includes yellow-green phosphor particles and red phosphor particles, (Basin et al. (US Pub. 2011/0266569) new reference [0038] and [0039]) ”
“a mass of the fixing assistance substance is larger than a mass of the nanoparticles” (Ishizawa [0089] arbitrary),
“a thickness of the fixing assistance substance is 1 to 100 nm”  ([Ishizawa [0087] and [0090]) and “the wavelength converter emits white light” (Hamada [0135]  YAG and blue light are known to create white light.).
The applicant asserts that Ishizawa does not have phosphor, does not radiate fluorescent light nor white light.  The Examiner notes that Hamada teaches all of these limitations a phosphor (3 phosphor particles), radiate fluorescent light (Fig. 5) and white light ([0135] YAG and blue light mixed are known in the art to create white light.).  Ishizawa teaches a different binder material.  The optical film/binder of Ishizawa is useable in devices other than cameras as it provides lower refractive index (for better extraction of light out of the binder to the air; [0092]), excellent environment resistance (abstract), high mechanical strength ([0025]), high adhesive force ([0025]), and an adjustable refractive index ([0027]) and MgF2 is a known scattering material.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875    

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875